Curia.

By the adjournment of the cause to the 26th August, and the non-attendance of the Justice that day, the pause was discontinued. (West v. Critsinger, 4 John. 117.) The consent of the plaintiff and Stoddard, afterwards, gave the Justice jurisdiction as to them. But the defendant, Geege, did not appear,(a) nor- give his assent to the proceedings. The Justice erred also in admitting the declarations of Geege, who was strictly not a party to the cause, although judgment was rendered against him,
Judgment reversed.

 Vid. Hubbard v. Spencer, (15 John. 244,) where the judgment was Rolden void, as against the defendant, for want of authority in Sherrill, who Appeared as attorney, an.d confessed judgment.